Citation Nr: 1228441	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was previously before the Board in July 2011 when it was remanded for further development.

This case was again before the Board in January 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012.  The Board sought clarification of the medical expert opinion in April 2012.  Another medical expert opinion was received in May 2012.  A copy of the opinions was sent to the appellant and his representative in June 2012.


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related noise exposure.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Specifically, he contends that this disorder is a direct result of in-service acoustic trauma experienced as an armor crewman in a tank unit, and that he has suffered from such disorder since service separation. 

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss disability.

Upon audiological examination at entrance into service in September 1965 puretone thresholds, as converted to ISO units, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
15
15
-
10

Upon audiological examination in October 1965 puretone thresholds, as converted to ISO units, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
10
LEFT
30
25
15
-
20

Upon examination at separation from service in September 1967, audiological testing revealed puretone thresholds, converted to ISO units, measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
15
LEFT
10
0
5
-
5

The audiological examinations in service do not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).

The Veteran submitted a private audiological report dated in June 2009.  The private audiological evaluation report revealed that the Veteran had a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, the report provided no medical opinion on whether the Veteran's hearing loss is etiologically related to his active service.

The Veteran was afforded a VA audiology examination in September 2009.  On physical examination, puretone thresholds were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
55
LEFT
20
20
25
30
35

Speech recognition was 100 percent in the right ear and 98 percent in the left ear.

The examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  The examiner rendered the opinion that the Veterans' hearing loss was not due to noise exposure in the military.  The examiner provided the rationale that after converting the induction hearing and separation hearing tests to ISO standards and comparing the induction hearing test to the separation hearing test there were no significant decreased hearing levels noted.  The examiner further noted that she was not aware of any research that supported late onset hearing loss once the Veteran had been removed from the military source of noise exposure.  In addition, the examiner noted that the Veteran had been exposed to noise as a civilian.

In August 2011 the Veteran was afforded another VA audiology examination.  On physical examination, puretone thresholds were measured as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
55
60
LEFT
20
20
20
40
40

Speech recognition was 98 percent in the right ear and 100 percent in the left ear.

The examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  The examiner noted that the Veteran participated in hobbies that involved loud noise and that his occupation exposed him to loud noise with the use of insert type hearing protection devices.  The opinion was rendered that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that a comparison of enlistment and discharge hearing tests did not show a positive significant hearing threshold shift.  The examiner indicated that possible etiologies likely include sociocusis, occupational, presbycusis and idiopathic factors. 

In January 2012 the Board referred the case to the VHA for a medical expert opinion.  In March 2012 a VA medical opinion was rendered by an audiologist.  The audiologist rendered the opinion that as there were no changes in hearing thresholds during military service there was no basis on which to conclude noise injury and in light of an Institute of Medicine Landmark Study on Military Noise Exposure, released in September 2005, there was no basis to determine that the Veteran's hearing loss was related to his military service noise exposure.  In addition, the VA medical expert reported that whether the Veteran's current hearing loss was caused by other factors such as civilian noise exposure would purely be speculative; therefore, the expert was unable to comment. 

In May 2012, a supplemental medical expert opinion was obtained.  The opinion was rendered by an otolaryngologist.  The expert cited the objective evidence as stated by the expert in March 2012 and indicated that he agreed with the audiologist in that there is no basis on which to conclude a noise injury occurred during military service as documented upon entrance and separation audiometric testing.  In addition, the expert cited a 2005 Institute of Medicine Study which was previously referenced and which formed the basis of the conclusion.  Based upon a review of the prior expert opinion as well as the audiometric data, the expert concluded that it is not likely the Veterans hearing loss is caused by or a result of military noise exposure.  The expert reported that the Veteran admitted to working in loud environments with exposure to printing presses and welding machines.  The Veteran was also noted to have stated that he had exposure to lawn mowers, chain saws, and snow blowers for 40 years.  The Veteran was reported to have used hearing protection devices during all these exposures.  The expert opined that as such it is possible that the Veteran's social and occupational exposure as well as those related to presbycusis are a cause of his hearing loss and subsequent tinnitus.

The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  The Veteran currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385 and he contends that he has had hearing loss since separation from service.  The Board notes that the Veteran is competent to report that he has had hearing loss since separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Review of the claims file reveals that the Veteran served with Co. C, 3rd Battalion Armor, 7th United States Army.  Service treatment records reveal that the Veteran had a insignificant hearing threshold shift in service that improved prior to separation from service.

As discussed above, VA medical examiners have rendered the opinion that the Veteran's hearing loss disability is not at least as likely as not due to noise exposure in the military and have indicated that the possible etiology of the Veteran's hearing loss is sociocusis, social noise exposure, presbycusis and idiopathic factors.  However, the August 2011 examiner and  May 2012 VA otolaryngologist opined that it is possible that the Veteran's occupational exposure is a cause of the Veteran's hearing loss.  The Board notes that the opinions of record do not define occupation to exclude the Veteran's work during active service.  To the extent that the opinions appear to be internally inconsistent the Board will read them in the light most favorable to the Veteran.

As the Veteran was exposed to noise in service as an armor crewman, is currently diagnosed with hearing loss, and as the evidence is at least in equipoise regarding whether the Veteran's military occupational noise exposure, at least in part, contributed to his current hearing loss, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


